Exhibit 10.1
Conformed Copy

 
Pennichuck Water Works, Inc.
Loan Agreement
Dated March 4, 2005
Re:
$5,000,000 5.00% Senior Notes
Due March 4, 2010
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Description   Page
Section 1.
  Description of Notes     1  
 
           
Section 2.
  Prepayment of Note     2  
 
           
     Section 2.1.
  Required Prepayments     2  
     Section 2.2.
  Optional Prepayment with Premium     2  
     Section 2.3.
  Notice of Optional Prepayments     2  
     Section 2.4.
  Prepayment in Connection with a Government Taking     3  
     Section 2.5.
  Application of Prepayments     3  
 
           
Section 3.
  Conditions Precedent     3  
 
           
Section 4.
  Representations and Warranties of the Company     5  
 
           
Section 5.
  Covenants of the Company     9  
 
           
Section 6.
  Representations and Warranties of Purchaser     20  
 
           
Section 7.
  Events of Default     21  
 
           
Section 8.
  General     23  
 
           
Section 9.
  Amendments to the Loan Agreement     24  
 
           
Section 10.
  Conversion to First Mortgage Bonds     25  
 
            Signature Page     27  
 
            Attachments to Loan Agreement:        
 
            Schedule I — Name and Address of Purchaser        
 
            Exhibit A — Form of Note         Exhibit B — Description of Debt and
Leases         Exhibit C — Description of Pennichuck Properties        

 



--------------------------------------------------------------------------------



 



Pennichuck Water Works, Inc.
25 Manchester Street
Merrimack, Hampshire 03054
March 4, 2005
American United Life
   Insurance Company
One American Square
Indianapolis, Indiana 46206
Gentlemen:
          The undersigned, Pennichuck Water Works, Inc., a New Hampshire
corporation with its principal place of business in Nashua, New Hampshire
(hereinafter called the “Company”), a wholly owned subsidiary of Pennichuck
Corporation (hereinafter called “Pennichuck”), proposes to create, issue and
sell in accordance with the provisions of this agreement (hereinafter called the
“Loan Agreement”) its notes maturing March 4, 2010 in the principal amount of
$5,000,000 (hereinafter called the “Notes”) more fully hereinafter described.
          The Company hereby agrees to sell and, by acceptance of this Loan
Agreement but subject to the representations and warranties and upon the terms
and conditions herein set forth, American United Life Insurance Company
(hereinafter called “Purchaser”) hereby agrees to purchase the Notes from the
Company at a price equal to the total principal amount thereof on the Closing
Date hereinafter mentioned.
Section l. Description of Notes.
     Section 1.1. The Notes to be issued, sold and delivered at the closing to
Purchaser without any expense to Purchaser (i) shall be in the form of
registered notes specified in Schedule I hereto in the aggregate principal
amount of $5,000,000 dated the Closing Date, (ii) shall bear interest from the
date of issue at the rate of 5.00% per annum, payable semiannually on the fourth
day of each March and September in each year, commencing with the fourth day of
September next succeeding the date hereof (hereinafter called “Interest Payment
Dates”), except that the rate of interest on overdue principal and premium, if
any, and (to the extent legally enforceable) on any overdue installment of
interest shall be 6.00% per annum after maturity, whether by acceleration or
otherwise, until paid, (iii) shall become due and payable on March 4, 2010,
(iv) shall be executed in the form of Exhibit A attached hereto and (v) may be
in typewritten form. Interest on the Notes shall be computed on the basis of a
360-day year of twelve 30-day months. The Notes are not subject to prepayment or
redemption at the option of the Company prior to their expressed maturity dates
except on the terms and conditions and in the amounts and with the premium, if
any, set forth in Section 2 of this Loan Agreement.

 



--------------------------------------------------------------------------------



 



     Section 1.2. Prior to the maturity and payment of the Notes and of any
registered note or notes received in exchange therefor (the term “Notes” as used
in this Agreement shall be deemed to include any registered note or notes
received in exchange therefor), any holder of any Note may present the Note at
the Company’s office in Nashua, New Hampshire, for immediate exchange for an
equal principal amount of registered Notes of other denominations having the
same maturity, rate of interest and covenants as the Note so presented, and so
far as consistent with their form, subject to the same terms and conditions as
the Note so surrendered. Each such new Note shall be payable to such person or
persons as such holder may designate, and such exchange or transfer shall be
made without expense to such holder, and in such manner that no gain or loss of
principal or interest shall result therefrom. If any such Note is issued in the
name of some person other than Purchaser, the Company reserves the right to
employ a banking institution of its choice, and reasonably acceptable to
Purchaser, to act as registrar of the Notes.
     Section 1.3. Interest and principal and premium, if any, to be paid in
respect of the Notes shall be paid in such coin or currency of the United States
of America as, at the time of payment, is legal tender for the payment of public
and private debts and shall be payable in accordance with the provisions of
Section 5.1 of this Loan Agreement.
     Section 1.4. Purchaser shall make payment to the Company for the Notes to
be purchased by Purchaser hereunder on the Closing Date (as defined in
Section 3.1) by wiring Federal or other funds immediately available to the order
of the Company at the principal office of Bank of America, 650 Elm Street,
Manchester, New Hampshire 03101, ABA No. 01-1500010, Account Number 1126210 in
the principal amount of said Notes at the closing.
Section 2. Prepayment of Notes.
     Section 2.1. Required Prepayments. Except as otherwise provided in
Section 2.4, there shall be no scheduled principal prepayments on account of the
Notes. The unpaid principal amount of each Note, together with accrued unpaid
interest thereon, shall be due and payable on March 4, 2010.
     Section 2.2. Optional Prepayment with Premium. In addition to the payments
required by Section 2.4, upon compliance with Section 2.3, the Company shall
have the privilege, at any time and from time to time on any interest payment
date of prepaying the outstanding Notes, either in whole or in part (but if in
part then in a minimum principal amount of $1,000,000), by payment of the
principal amount of the Notes, or portion thereof to be prepaid, and accrued
interest thereon to the date of such prepayment, together with a premium equal
to the Make-Whole Amount (as defined in Section 5.2), determined as of two
business days prior to the date of such prepayment pursuant to this Section 2.2.
     Section 2.3. Notice of Optional Prepayments. The Company will give notice
of any prepayment of the Notes pursuant to Section 2.2 to each holder thereof
not less than 30 days nor more than 60 days before the date fixed by the Company
for such optional prepayment specifying (a) such date, (b) the principal amount
of the holder’s Notes to be prepaid on such date, (c) that a premium may be
payable, (d) the date when such premium will be calculated, (e) the estimated
premium, together with a reasonably detailed computation of such estimated

-2-



--------------------------------------------------------------------------------



 



premium, and (f) the accrued interest applicable to the prepayment. Such notice
of prepayment shall also certify all facts, if any, which are conditions
precedent to any such prepayment. Notice of prepayment having been so given, the
aggregate principal amount of the Notes specified in such notice, together with
accrued interest thereon and the premium, if any, payable with respect thereto
shall become due and payable on the prepayment date specified in said notice.
Two business days prior to the prepayment date specified in such notice, the
Company shall provide each holder of the Notes written notice of the premium, if
any, payable in connection with such prepayment and, whether or not any premium
is payable, a reasonably detailed computation of the premium.
     Section 2.4. Prepayment in Connection with a Government Taking. The Company
will provide not less than 15 or more than 30 days advance written notice of any
Governmental Taking. Upon the occurrence of a Government Taking while any Note
is outstanding, the Company shall concurrently with such Governmental Taking,
prepay all of the outstanding Notes in an amount equal to 101% of the
outstanding principal amount of such Notes, plus all accrued and unpaid interest
thereon to the date of such prepayment, plus all other amounts due and owing to
the holders of the Notes under this Loan Agreement and the Notes (but without
the Make-Whole Amount or premium).
     Section 2.5. Application of Prepayments. All partial prepayments made
pursuant to Section 2.2 or 2.4 shall be applied on all outstanding Notes ratably
in accordance with the unpaid principal amounts thereof.
Section 3. Conditions Precedent.
          The purchase and sale of the Notes are subject to the following
conditions precedent:
     Section 3.1. The closing date shall be March 4, 2005 at 10:00 a.m. unless
some other date (the “Closing Date”) shall be agreed upon in writing by the
Company and Purchaser. The place of closing shall be the office of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 unless the parties
agree upon another place.
     Section 3.2. The representations and warranties contained in this Loan
Agreement shall not be false, misleading or erroneous or omit to state a
material fact and the Company, from September 30, 2004, shall have duly observed
all the covenants and agreements set forth in this Loan Agreement, including
those in Section 4.18 and Section 5 hereof which, for this purpose, shall be
applicable before the Notes become outstanding.
     Section 3.3. No material adverse change in the financial condition or in
the condition of the property or operations of the Company shall have occurred
since September 30, 2004.
     Section 3.4. All necessary approvals of the New Hampshire Public Utilities
Commission or any other commission or governmental body or regulatory authority
having jurisdiction over the issue, execution and delivery of the Notes shall
have been obtained without conditions deemed by the Company and Purchaser to be
impracticable or unduly burdensome and any such

-3-



--------------------------------------------------------------------------------



 



approvals shall not be subject to any appeal or modification which could affect
the validity or terms of the Notes.
     Section 3.5. All proper corporate proceedings shall have been duly taken to
authorize this Loan Agreement and the Company’s issue of the Notes and Purchaser
shall have received satisfactory evidence thereof together with a certificate
dated the Closing Date and duly signed by authorized officers of (i) the Company
with respect to the matters set forth in Sections 3.2 through 3.4, inclusive,
this Section 3.5 and in Section 4 of this Loan Agreement and (ii) Pennichuck
with respect to the matters set forth in this Section 3.5 and Sections 4.2, 4.5,
4.6, 4.7, 4.8 and 4.19 of this Loan Agreement.
     Section  3.6. Purchaser shall have received from Chapman and Cutler LLP of
Chicago, Illinois, special counsel to the Purchaser, in scope and form
satisfactory to Purchaser, their written opinion (i) that the Company is a
corporation duly organized, in good standing and validly existing under the laws
of the State of New Hampshire; (ii) that this Loan Agreement has been duly
authorized, executed, issued and delivered and is a binding and valid agreement
of the Company enforceable in accordance with its terms subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law);
(iii) that the Notes have been duly authorized, executed, issued and delivered
in accordance with the terms of this Loan Agreement, and constitute valid
obligations of the Company enforceable in accordance with their terms subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law); (iv) that the issuance, sale and delivery of the Notes under the
circumstances contemplated in this Loan Agreement is an exempt transaction under
the Securities Act of 1933, as now amended, and does not require qualification
under the Trust Indenture Act of 1939, as now amended; and (v) that the opinion
of McLane, Graf, Raulerson & Middleton, Professional Association, referred to in
Section 3.7 is satisfactory in scope and form and the Purchaser is justified in
relying thereon.
          The opinion of Chapman and Cutler LLP may rely upon the opinion of
McLane, Graf, Raulerson & Middleton, Professional Association as to matters of
New Hampshire law. In rendering the opinion set forth in clause (i) above of
this Section 3.6, Chapman and Cutler LLP may rely solely upon an examination of
the charter of the Company certified by, and a certificate of good standing of
the Company from, the Secretary of State of the State of New Hampshire and the
bylaws of the Company. With respect to matters of fact upon which such opinion
is based, Chapman and Cutler LLP may rely on appropriate certificates of public
officials and officers of the Company.
     Section 3.7. Purchaser shall have received from McLane, Graf, Raulerson &
Middleton, Professional Association, of Manchester, New Hampshire, special
counsel to the Company, in scope and form satisfactory to Purchaser, their
written opinion in substantially the form set forth in Schedule 3.7 hereto.

-4-



--------------------------------------------------------------------------------



 



     Section 3.8. The Purchaser shall have received evidence satisfactory to it
that the Securities Valuation Office of the National Association of Insurance
Commissioners has given the unsecured debt obligations of the Company a rating
of “2” or better.
     Section 3.9. All instruments and legal proceedings in connection with the
authorization, issue and sale of the Notes shall be satisfactory in form and
substance to Purchaser and its special counsel, Chapman and Cutler LLP of
Chicago, Illinois, and Purchaser and its special counsel shall have received
copies of all documents, including records of corporate proceedings which it may
have requested in connection therewith, such documents, where appropriate, to be
certified by the proper corporate or governmental authorities.
Section 4. Representations and Warranties of the Company.
          The Company represents and warrants to the Purchaser as follows:
     Section 4.1. The Company is a corporation duly organized and validly
existing in good standing under the laws of the State of New Hampshire and now
has the power and authority to engage in the business now conducted by it which
is the collection, distribution and sale of water in and about the City of
Nashua, New Hampshire and in and about certain limited areas in the towns of
Merrimack, Amherst, Bedford, Derry, Epping, Hollis, Milford, Newmarket,
Plaistow, and Salem, New Hampshire and the power and authority to sell the Notes
and comply with all of the provisions of the Loan Agreement and the Notes. The
Company has no subsidiaries. The Company does business in no state other than in
the State of New Hampshire.
     Section 4.2. The consolidated balance sheets of Pennichuck and its
subsidiaries as of December 31 in each of the years 1998 to 2003, inclusive, and
related consolidated statements of income, stockholders’ equity and changes in
financial position or cash flows for the twelve-months’ period then ended,
copies of which have been audited, reported on and signed by independent public
accountants and have been delivered to Purchaser, are correct and complete, and
fairly present the financial condition of Pennichuck and its subsidiaries,
including the Company, at the respective dates thereof and the results of their
operations for the period covered thereby; said balance sheets and statements of
income, stockholders’ equity and changes in financial position or cash flows
have been prepared in accordance with generally accepted accounting principles
consistently applied and with the applicable provisions of the uniform system of
accounts for water companies prescribed by the New Hampshire Public Utilities
Commission; the unaudited consolidated balance sheets of Pennichuck and its
subsidiaries as of September 30, 2004, and the unaudited statements of income
and retained earnings and cash flows for the nine-month period ended on said
date prepared by Pennichuck have been prepared in accordance with generally
accepted accounting principles consistently applied, are correct and complete
and present fairly the financial position of Pennichuck and its subsidiaries as
of said date and the results of their operations and changes in their cash flows
for such period; and there has been, and prior to the Closing Date there will
be, no material adverse change in the condition, financial or otherwise, of
Pennichuck and its subsidiaries from that shown in its consolidated balance
sheet as of September 30, 2004.

-5-



--------------------------------------------------------------------------------



 



     Section 4.3. Exhibit B attached hereto correctly describes all Short-Term
Debt, Funded Debt and Capitalized Leases of the Company outstanding on March 1,
2005.
     Section 4.4. The Purchaser has heretofore been furnished with a copy of the
offering circular entitled “$5,000,000 Unsecured Taxable Bonds Pennichuck Water
Works, Inc.” (the “Circular”) which generally sets forth the business conducted
and proposed to be conducted by the Company and the principal properties of the
Company.
     Section 4.5. The financial statements referred to in Section 4.2 do not,
nor does the Circular or any other written statement furnished by Pennichuck or
the Company to Purchaser in connection with the negotiation of the sale of the
Notes, contain any untrue statement of a material fact or omit a material fact
necessary to make the statements contained therein or herein not misleading.
There is no fact peculiar to the Company which is known to Pennichuck or the
Company and which Pennichuck or the Company has not disclosed to Purchaser in
writing which materially affects adversely nor, so far as Pennichuck or the
Company can now foresee, will materially affect adversely the properties,
business, prospects, profits or condition (financial or otherwise) of the
Company.
     Section 4.6. Except as set forth on Schedule 4.6 attached hereto, there is
not now and at the Closing Date there will be no litigation at law or in equity,
nor any proceeding before any federal, state or municipal board or other
governmental or administrative agency pending as to Pennichuck or the Company or
to the Company’s or Pennichuck’s knowledge threatened which, in its opinion,
involves the possibility of any material judgment or liability against the
Company (except proceedings for damages fully covered by insurance) or which may
substantially affect adversely any material asset of the Company or its right to
carry on its business, and no rate proceeding is pending or to its knowledge
threatened against the rates now being charged by it. The Company is not in
default with respect to any order of any court, federal, state or municipal
board or other governmental or administrative agency.
     Section 4.7. The Company or Pennichuck, which holds all of the issued and
outstanding shares of the Company’s common stock, has good title to
substantially all of the fixed properties and assets of the Company or
Pennichuck, as the case may be (except easements acquired since July 8, 1977)
used or useful in the Company’s business as a water company, and at the Closing
Date the same will not be subject to any mortgage or other lien, provided,
however, that this representation shall not apply to: (a) liens for taxes not
yet due and payable, or payable without penalty or interest or being contested
in good faith and for which the Company has provided an adequate reserve by
proper charges to income or earned surplus; (b) mechanics’ liens and similar
liens incurred in the ordinary course of business to secure debts of the Company
not yet due; (c) easements, reservations or rights of way in property for
purposes that do not impair the use of such property in the operation of the
business of the Company; (d) conditions which would be disclosed only by an
accurate professional survey of the properties; and (e) attachments against
which the Company is adequately covered by insurance or which are discharged
within sixty days from the making thereof, and liens of judgments or awards
adequately covered by insurance or which have been in force for less than the
applicable appeal period so long as execution is not levied thereunder or in
respect of which an appeal or proceedings for review are pending and a stay of
execution shall have been secured pending such appeal or review, provided,
however, that

-6-



--------------------------------------------------------------------------------



 



such attachments, judgments or awards do not exceed in the aggregate the amount
of $50,000. Pennichuck owns the real estate used in the Company’s business which
is described in Exhibit C attached hereto (“Pennichuck Properties”).
     Section 4.8. The consummation of the transaction contemplated by this Loan
Agreement and compliance with the provisions of the Notes and this Loan
Agreement will not result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation of any
lien or encumbrance upon any property or assets of the Company pursuant to any
provision of law, franchise, indenture, mortgage, deed of trust, agreement,
corporate charter, bylaws or other instrument to which the Company or Pennichuck
is a party or by which the Company or Pennichuck may be bound.
     Section 4.9. No Event of Default under this Loan Agreement has occurred and
is continuing. The Company is not in default in the payment of principal or
interest on any indebtedness for borrowed money and is not in default under any
instrument or instruments or agreements under and subject to which any
indebtedness for borrowed money has been issued and no event has occurred and is
continuing under the provisions of any such instrument or agreement which with
the lapse of time or the giving of notice, or both, would constitute an event of
default thereunder.
     Section 4.10. The New Hampshire Public Utilities Commission has issued an
order authorizing the issue and sale of the Notes upon terms not inconsistent
with this Loan Agreement, which order contains no burdensome restrictions and is
in full force and effect and will not, on the Closing Date, be subject to any
appeal or modification which could affect the validity or terms of the Notes. No
other approval, consent or withholding of objection on the part of any
regulatory body, state, Federal or local, is necessary in connection with the
execution and delivery by the Company of this Loan Agreement or the Notes or
compliance by the Company with any of the provisions of this Loan Agreement or
the Notes.
     Section 4.11. The Company is not a party to any contract, franchise or
agreement or subject to any charter or other corporate restriction, which will
remain in effect after the issue of Notes, adversely affecting in any material
manner the business, obligations or financial condition of the Company.
     Section 4.12. The Company has adequate franchises, licenses, permits and
rights for the operation of its properties and business as now conducted.
     Section 4.13. Since September 30, 2004, neither the operations nor the
properties of the Company have been adversely affected, in any substantial way
as the result of any fire, explosion, accident, flood, drought, embargo, strike,
lockout, riot, sabotage, confiscation of any property by the United States of
America or agency thereof, activities of the armed forces or acts of God or of
the public enemy.
     Section 4.14. The Company is not a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company”, as
those terms are defined in the Public Utility Holding Company Act of 1935, as
amended.

-7-



--------------------------------------------------------------------------------



 



     Section 4.15. The Company is not and has not at any time since April 10,
1940 been controlled directly or indirectly by any foreign country as those
terms are defined either in Executive Order 8389 of the President of the United
States, as amended, or in any regulation promulgated by the Secretary of the
Treasury of the United States of America under authority of the Trading with the
Enemy Act, as amended, and no material amount of any class of stocks, bonds,
debentures or other securities or obligations of the Company is or has been,
since April 10, 1940, owned or controlled directly or, to the knowledge of the
Company, indirectly by any such foreign country or by any national or group of
nationals of any such foreign country.
     Section 4.16. The Company has timely filed all federal and state franchise
or tax returns which are required to be filed and has paid, or made adequate
provision for the payment of, all taxes which have or may become due pursuant to
said returns or pursuant to assessments received by the Company except such as
are being or may be contested in good faith. The Company has no knowledge of any
additional assessments or any basis therefor. The Company has made adequate
provision for all current taxes. Any issue taxes payable under any federal or
state law on the original issue to Purchaser of the Notes has been paid.
     Section 4.17. The net proceeds from the sale of the Notes will be used to
repay $3,500,000 aggregate principal amount of those certain 9.10% Senior Notes
due April 1, 2005 and $1,500,000 aggregate principal amount of Short Term Debt.
None of the transactions contemplated in this Loan Agreement (including, without
limitation thereof, the use of proceeds from the issuance of the Notes) will
violate or result in a violation of Section 7 of the Securities Exchange Act of
1934, as amended, or any regulation issued pursuant thereto, including, without
limitation, Regulations U, T and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Company does not own or intend to
carry or purchase any “margin stock” within the meaning of said Regulation U.
None of the proceeds from the sale of the Notes will be used to purchase, or
refinance any borrowing, the proceeds of which were used to purchase any
“security” within the meaning of the Securities Exchange Act of 1934, as
amended.
     Section 4.18. Neither the Company nor anyone acting on its behalf has
offered the Notes, or similar notes, for sale to, or solicited any offers to
purchase the same from or engaged in any negotiations to dispose of such notes
to any person, firm or corporation other than Purchaser and not more than 19
other institutional investor(s), each of whom was offered a portion of the Notes
at private sale for investment and the Company agrees that neither it nor anyone
acting in its behalf has offered or will offer to sell the Notes or any similar
notes to, or solicit offers with respect thereto from, or enter into preliminary
conversations or negotiations relating thereto with any person, firm or
corporation so as to bring the issue or sale of the Notes under the registration
provisions of the Securities Act of 1933, as amended.
     Section 4.19. The consummation of the transactions provided for in this
Loan Agreement and compliance by Pennichuck and the Company with the provisions
hereof and the Notes issued hereunder will not involve any prohibited
transaction within the meaning of ERISA or Section 4975 of the Internal Revenue
Code of 1986, as amended. No “employee pension benefit plans”, as defined in
ERISA (“Plans”), maintained by Pennichuck or any Person which is under common
control with Pennichuck within the meaning of Section 400l(b) of ERISA, nor any
trusts created thereunder, have incurred any “accumulated funding deficiency” as
defined in

-8-



--------------------------------------------------------------------------------



 



Section 302 of ERISA nor does the present value of all benefits vested under all
Plans exceed, as of June 1, 2004, the last annual valuation date, the value of
the assets of the Plans. The Company has no separate employee pension benefit
plan.
     Section 4.20. The Company is not in violation of any applicable Federal,
state, or local laws, statutes, rules, regulations or ordinances relating to
public health, safety or the environment, including, without limitation,
relating to releases, discharges, emissions or disposals to air, water, land or
ground water, to the withdrawal or use of ground water, to the use, handling or
disposal of polychlorinated biphenyls, asbestos or urea formaldehyde, to the
treatment, storage, disposal or management of hazardous substances (including,
without limitation, petroleum, crude oil or any fraction thereof, or other
hydrocarbons), pollutants or contaminants, to exposure to toxic, hazardous or
other controlled, prohibited or regulated substances which violation could have
a material adverse effect on the business, prospects, profits, properties or
condition (financial or otherwise) of the Company. The Company has no knowledge
of any liability or class of liability of the Company under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq., or the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.). The Company has no knowledge
of any activities or events which might cause a lien to arise in the future
pursuant to the provisions of New Hampshire RSA 147-B.
     Section 4.21. Neither the sale of the Notes by the Company hereunder nor
its use of the proceeds thereof will violate (i) the Trading with the Enemy Act,
as amended, (ii) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, (iii) Executive Order
13224, 66 Fed Reg 49, 079 (2001), issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) (and the Company is not a
“blocked person” as described in Section 1 of such Executive Order or engages in
any dealings or transactions with or is otherwise associated with, any such
blocked person) or (iv) the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act)
Act of 2001, Public Law 107-56 (October 26, 2001).
Section 5. Covenants of the Company.
          The Company covenants that, so long as the Notes are outstanding,
unless notice pursuant to this Loan Agreement has been given and payment made to
the holder thereof, the Company will:
     Section 5.1. Punctually pay or cause to be paid the principal and interest
(and premium, if any) to become due in respect of the Notes according to the
terms thereof; notwithstanding anything to the contrary in this Loan Agreement
or the Notes, with respect to any of the Notes then outstanding in the name of
Purchaser or in the name of any other institutional holder who has given written
notice to the Company requesting that the provisions of this Section apply, the
Company will make such payments without any presentment thereof directly to
Purchaser or such subsequent holder at the address of Purchaser set forth in
Schedule I or at such other

-9-



--------------------------------------------------------------------------------



 



address as Purchaser or such subsequent holder may from time to time designate
in writing to the Company or, if a bank account is designated for Purchaser on
Schedule I hereto or in any written notice to the Company from Purchaser or any
such subsequent holder, the Company will make such payments in immediately
available funds to such bank account, marked for attention as indicated, or in
such other manner or to such other account of Purchaser or such holder in any
bank in the United States as the Purchaser or any such subsequent holder may
from time to time direct in writing.
     Section 5.2. Not create, issue, incur, assume or guarantee: (a) any
Short-Term Debt (as hereinafter defined) if thereby as of the date of such
creation, issuance, incurring, assumption or guarantying, after giving effect to
such Short-Term Debt, the sum of all Short-Term Debt and Funded Debt (as
hereinafter defined) then outstanding of the Company will exceed 65% of the sum
of (i) its Short-Term Debt, (ii) its Funded Debt, (iii) its capital stock and
(iv) all surplus accounts (which term here and elsewhere herein includes the
retained earnings account), unless any Short-Term Debt in excess of said 65%
constitutes Subordinated Debt; the limitations imposed by this Section 5.2(a)
shall terminate upon any conversion of the Notes to first mortgage bonds
pursuant to Section 10 hereof; (b) any Funded Debt (i) if thereby the total
outstanding Funded Debt of the Company, after giving effect to the additional
Funded Debt, will exceed 60% of its Net Amount of Capital Properties (as
hereinafter defined) and (ii) unless Earnings Available for Interest (as
hereinafter defined) for at least twelve (12) consecutive months within the
fifteen (15) months next preceding the creation of the Funded Debt shall equal
at least one and one-half (1-1/2) times the Pro Forma Interest Charges payable
on account of Funded Debt, after giving effect to such additional Funded Debt.
          For the purposes of this Loan Agreement:
          “Affiliate” means any corporation, firm or individual (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, the Company, (ii) which
beneficially owns or holds 5% or more of any class of the Voting Stock of the
Company or (iii) 5% or more of the Voting Stock (or in the case of an individual
or firm, 5% or more of the equity interest) of which is beneficially owned or
held by the Company. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a corporation, individual or firm, whether through the ownership of
Voting Stock, by contract or otherwise.
          “Capital Properties” means, without duplication, (i) Pennichuck
Properties, (ii) all tangible property of the Company used or useful in the
Company’s business as a water company, including, at the option of the Company,
construction work in progress, and which are properly chargeable to the capital
account of the Company in conformity with any applicable rules of the New
Hampshire Public Utilities Commission, as shown on the books of the Company and
(iii) amounts set aside in a trust to be held and administered by an independent
trustee for the sole purpose of constructing Capital Properties of the Company
described in clause (ii) of this definition but not in excess of an aggregate
amount of $30,000,000.

-10-



--------------------------------------------------------------------------------



 



          “Capitalized Lease” means any lease the obligation for Rentals with
respect to which is required to be capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
          “Company” shall mean Pennichuck Water Works, Inc., a New Hampshire
corporation, and any person who succeeds to all, or substantially all, of the
assets and business of Pennichuck Water Works, Inc.
          “Debt” means all obligations of the Company which in accordance with
generally accepted accounting principles shall be classified upon a balance
sheet of the Company as liabilities of the Company, and in any event shall
include all (i) obligations of the Company for borrowed money or which has been
incurred in connection with the acquisition of property or assets, (ii)
obligations secured by any lien or other charge upon property or assets owned by
the Company, even though the Company has not assumed or become liable for the
payment of such obligations, (iii) obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by the Company, notwithstanding the fact that the rights and remedies
of the seller, lender or lessor under such agreement in the event of default are
limited to repossession or sale of property, and (iv) Rentals under any
Capitalized Lease. For the purpose of computing the “Debt” of the Company, there
shall be excluded (1) any particular Debt to the extent that, upon or prior to
the maturity thereof, there shall have been deposited with the proper depositary
in trust the necessary funds (or evidences of such Debt, if permitted by the
instrument creating such Debt) for the payment, redemption or satisfaction of
such Debt and thereafter such funds and evidences of Debt so deposited shall not
be included in any computation of the assets of the Company and (2) accounts
payable, customers’ deposits and advances, accrued wages and similar obligations
incurred in the ordinary course of business.
          “Earnings Available for Interest” for any period means the excess of
(i) the sum of the operating revenues of the Company plus its net non-operating
revenues for such period, over (ii) the sum of all operating expenses during
such period, including taxes (except any allowance for income, excess profits
and other taxes measured by or dependent on net taxable income for the period
for which the earnings are being computed) plus adequate and reasonable
allowances for maintenance and depreciation as charged by the Company (not in
any case less than the amount required to be charged therefor pursuant to
Sections 5.5 and 5.15 hereof).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.
          “Funded Debt” means Debt maturing, or which the Company has a right to
extend or renew, so that it will mature more than twelve months after it first
became Debt of the Company,

-11-



--------------------------------------------------------------------------------



 



including all payments in respect thereof that are required to be made within
twelve months from the date of any determination of Funded Debt, and all
Guaranties of Funded Debt of others.
          “Government Taking” means (a) the acquisition by any governmental
entity of all or substantially all of the properties of the Company or any of
its subsidiaries or affiliates by condemnation or under threat of condemnation,
or (b) as a result of any requirements of law or other action by any
governmental authority, the use thereof in the normal course of Company’s
business being prohibited, directly or indirectly, for a period in excess of
90 days.
          “Guaranties” means all obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
of the Company guaranteeing or in effect guaranteeing any indebtedness, dividend
or other obligation of any other corporation, firm or individual (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such corporation, firm or individual: (i) to purchase such
indebtedness or obligation or any property or assets constituting security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of
such indebtedness or obligation, (y) to maintain working capital or other
balance sheet condition or otherwise to advance or make available funds for the
purchase or payment of such indebtedness or obligation, or (iii) to lease
property or to purchase securities or other property or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of the primary obligor to make payment of the indebtedness or
obligation, or (iv) otherwise to assure the owner of the indebtedness or
obligation of the primary obligor against loss in respect thereof. For the
purposes of all computations made under this Loan Agreement, a Guaranty in
respect of any indebtedness for borrowed money shall be deemed to be
indebtedness equal to the principal amount of such indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.
          “Interest Charges” for any period means the sum of (i) the interest
portion of all Rentals on Capitalized Leases payable during such period by the
Company and (ii) all interest and all amortization of debt discount and expense
on all Debt (other than Capitalized Leases) of the Company during such period
for which such calculations are being made.
          “Make-Whole Amount” shall mean in connection with any prepayment or
acceleration of the Notes the excess, if any, of (a) the aggregate present value
as of the date of such prepayment or payment of each dollar of principal being
prepaid or paid (taking into account the application of such prepayment or
payment required by Section 2.1) and the amount of interest (exclusive of
interest accrued to the date of prepayment or payment) that would have been
payable in respect of such dollar if such prepayment or payment had not been
made, determined by discounting such amounts at the Reinvestment Rate from the
respective dates on which they would have been payable, over (b) 100% of the
principal amount of the outstanding Notes being prepaid or paid. If the
Reinvestment Rate is equal to or higher than 5.00%, the Make-Whole Amount shall
be zero. For purposes of any determination of the Make-Whole Amount:

-12-



--------------------------------------------------------------------------------



 



          “Reinvestment Rate” shall mean (1) the sum of .50%, plus the yield
reported on page “USD” of the Bloomberg Financial Markets Services Screen (or,
if not available, any other nationally recognized trading screen reporting
on-line intraday trading in the United States government Securities) at
11:00 A.M. (Indianapolis, Indiana time) for the United States government
Securities having a maturity (rounded to the nearest month) corresponding to the
remaining Weighted Average Life to Maturity of the principal of the Notes being
prepaid or paid (taking into account the application of such prepayment or
payment required by Section 2.1) or (2) in the event that no nationally
recognized trading screen reporting on-line intraday trading in the United
States government Securities is available, Reinvestment Rate shall mean the sum
of .50%, plus the arithmetic mean of the yields for the two columns under the
heading “Week Ending” published in the Statistical Release under the caption
“Treasury Constant Maturities” for the maturity (rounded to the nearest month)
corresponding to the Weighted Average Life to Maturity of the principal of the
Notes being prepaid or paid (taking into account the application of such
prepayment or payment required by Section 2.1). If no maturity exactly
corresponds to such Weighted Average Life to Maturity, yields for the two
published maturities most closely corresponding to such Weighted Average Life to
Maturity shall be calculated pursuant to the immediately preceding sentence and
the Reinvestment Rate shall be interpolated or extrapolated from such yields on
a straight-line basis, rounding in each of such relevant periods to the nearest
month. For the purposes of calculating the “Reinvestment Rate”, the most recent
Statistical Release published prior to the date of determination of the
Make-Whole Amount shall be used.
          “Statistical Release” shall mean the then most recently published
statistical release designated “H.15(519)” or any successor publication which is
published weekly by the Federal Reserve System and which establishes yields on
actively traded U.S. Government Securities adjusted to constant maturities or,
if such statistical release is not published at the time of any determination
hereunder, then such other reasonably comparable index which shall be designated
by the holders of 66-2/3% in aggregate principal amount of the outstanding
Notes.
          “Weighted Average Life to Maturity” of the principal amount of the
Notes being prepaid or paid shall mean, as of the time of any determination
thereof, the number of years obtained by dividing the then Remaining
Dollar-Years of such principal by the aggregate amount of such principal. The
term “Remaining Dollar-Years” of such principal shall mean the amount obtained
by (1) multiplying (i) the remainder of (A) the amount of principal that would
have become due on each scheduled payment date if such prepayment or payment had
not been made, less (B) the amount of principal on the Notes scheduled to become
due on such date after giving effect to such prepayment or payment and the
application thereof in accordance with the provisions of Section 2.1, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between the date of determination and such scheduled payment date, and
(2) totaling the products obtained in (1).
          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

-13-



--------------------------------------------------------------------------------



 



          “Net Amount of Capital Properties” means the amount of Capital
Properties (as hereinabove defined) of the Company minus the amount of
depreciation or retirement reserve applicable thereto as shown by the books of
the Company. It shall be calculated as of the end of the last preceding quarter
and shall reflect amounts as recorded or required to be recorded on the books of
the Company in accordance with applicable rules and regulations of the
governmental authority having jurisdiction, or in the absence thereof, generally
accepted accounting principles.
          “Net Worth” shall mean the stockholders’ equity of the Company
consisting of (i) its capital stock (including preferred stock) and (ii) all
surplus accounts (including the retained earnings account), all determined in
accordance with generally accepted accounting principles.
          “Pennichuck Properties” shall have the meaning set forth in
Section 4.7.
          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
          “Pro Forma Interest Charges” means, as of the date of any
determination thereof, the aggregate amount of Interest Charges which would be
payable by the Company on an annualized basis on Debt outstanding on such date
after giving effect to the incurrence of any Debt (including Capitalized Leases)
on such date and the concurrent retirement of outstanding Debt or termination of
any Capitalized Leases. Computations of Interest Charges for Debt having a
variable interest rate shall be calculated at the rate in effect on the date of
any determination.
          “Rentals” means and includes all fixed rents (including as such all
payments which the lessee is obligated to make to the lessor on termination of
the lease or surrender of the property) payable by the Company, as lessee or
sublessee under a lease of real or personal property, but shall be exclusive of
any amounts required to be paid by the Company (whether or not designated as
rents or additional rents) on account of maintenance, repairs, insurance, taxes
and similar charges. Fixed rents under any so-called “percentage leases” shall
be computed solely on the basis of the minimum rents, if any, required to be
paid by the lessee regardless of sales volume or gross revenues.
          “Short-Term Debt” means all Debt other than Funded Debt, and all
Guaranties of Short-Term Debt of others.
          “Subordinated Debt” means Debt of the Company which is subordinate to
the Notes as to claims for the payment of principal and interest and other
matters pursuant to subordination provisions approved in writing by the holders
of not less than 66-2/3% in aggregate principal amount of the Notes then
outstanding.
          “Voting Stock” shall mean securities of any class or classes the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors.

-14-



--------------------------------------------------------------------------------



 



     Section 5.3. Not issue, subject to Sections 4.7 and 5.4 herein, any Funded
Debt which is senior to the Notes so long as the Notes are outstanding. The
Notes shall be ranked equally with other Funded Debt.
     Section 5.4. Not pledge or place or suffer to exist any mortgage or other
encumbrance or lien of any kind upon Capital Properties or any part thereof,
except (i) encumbrances permitted by Sections 4.7(a) through (d) inclusive
hereof, (ii) a mortgage securing first mortgage bonds pursuant to Section 10
hereof, provided that the bonds are secured equally and ratably with the Notes
and all other Debt previously issued and the total indebtedness of the Company
being secured under such mortgage shall not exceed 60% of its Net Amount of
Capital Properties, (iii) purchase money or construction mortgages or security
interests, or mortgages or security interests existing on the Capital Properties
at the time of acquisition thereof, or created for the purpose of financing such
acquisition, provided that (a) no such mortgage or security interest shall
affect any Capital Properties other than that being so acquired or constructed
and (b) the Debt being secured by such mortgage or security interest shall not
exceed 60% of the cost to the Company of such acquisition or construction and
(iv) any renewal, extension or replacement of any mortgage or security interest
described in clause (iii) of this Section 5.4 (a “Replacement Mortgage”);
provided that (a) the aggregate principal amount of Debt (the “New Debt”)
secured by the Replacement Mortgage shall not be in excess of the aggregate
principal amount of Debt (the “Old Debt”) secured by the mortgage or security
interest being renewed, extended or replaced (the “Old Mortgage”), (b) the
interest rate payable on the New Debt shall not be in excess of the interest
rate payable on the Old Debt, (c) the property subject to the lien of the
Replacement Mortgage (the “New Mortgaged Property”) shall not include any
additional Capital Properties which were not subject to the lien of the Old
Mortgage, (d) at the time of the execution and delivery of the Replacement
Mortgage, the aggregate amount of New Debt secured thereby whether or not
assumed by the Company shall not exceed an amount equal to 60% of the lesser of
(x) the total book value of New Mortgaged Property or (y) the fair market value
at such time of such New Mortgaged Property (to be determined in good faith by
the Board of Directors of the Company) and (e) all such New Debt shall have been
incurred within the applicable limitations provided in Section 5.2.
     Section 5.5. Annually, as an operating expense, provide for depreciation of
its properties and record the same on its books in an amount computed at a rate
acceptable to the New Hampshire Public Utilities Commission, but in any event
equal to or not less than 1-1/4% of its depreciable properties as of the
preceding December 31.
     Section 5.6. Not declare or pay any dividends or make any distributions on
any shares of its common stock of any class or purchase, acquire or otherwise
retire for a consideration any shares of its common stock of any class if, after
giving effect thereto, either (a) an Event of Default shall have occurred and be
continuing or (b) the Net Worth of the Company shall be less than $4,500,000.
     Section 5.7. Within twenty days of the closing hereunder, apply the
proceeds of the sale of the Notes in accordance with and pursuant to the Order
of the New Hampshire Public Utilities Commission authorizing the issue of the
Notes.

-15-



--------------------------------------------------------------------------------



 



     Section 5.8. Promptly pay when due, or in conformance with customary trade
terms and within ninety days from the date when incurred, all indebtedness
incident to operations including, without limiting the generality of the
foregoing, interest on and principal of any Debt, indebtedness with respect to
taxes, assessments, insurance, salaries, labor, public liability claims,
industrial injury compensation claims, fuel, purchased electric energy,
equipment, purchased gas, materials and supplies, merchandise and other similar
operating charges, and maintenance and general expense incurred in the ordinary
course of business, and dividends declared and payable within ninety days from
the date of their declaration; but this requirement shall not apply to
customers’ deposits and advances and interest thereon or to public liability
claims, or to any disputed claims which are being contested in good faith and
for which the Company has provided an adequate reserve by proper charges to
income or earned surplus.
     Section 5.9. Not make any investments in securities of any corporation or
make any advance, extend credit or issue any guaranty to any corporation, firm
or individual, except:
          (a) investments in commercial paper maturing in 270 days or less from
the date of issuance which, at the time of acquisition, is accorded the highest
rating by Standard & Poor’s Corporation, Moody’s Investors Service, Inc. or
other nationally recognized credit rating agency of similar standing;
          (b) investments in direct obligations of the United States of America,
or any agency thereof, maturing in twelve months or less from the date of
acquisition thereof;
          (c) investments in certificates of deposit maturing within one year
from the date of origin, issued by a bank or trust company organized under the
laws of the United States or any state thereof, having capital, surplus and
undivided profits aggregating at least $25,000,000;
          (d) loans or advances in the usual and ordinary course of business to
officers, directors and employees for expenses (including moving expenses
related to a transfer) incidental to carrying on the business of the Company; or
          (e) receivables arising from the sale of goods and services in the
ordinary course of business of the Company.
     Section 5.10. Not sell, lease, transfer or otherwise dispose of any of the
Capital Properties other than property no longer used or useful in the conduct
of the business of the Company, if thereby the Funded Debt of the Company at the
time outstanding will exceed 60% of its Net Amount of Capital Properties after
giving effect to such sale, lease, transfer or other disposition and the
application of the net proceeds therefrom except where the Company is a party to
a merger or a consolidation permitted pursuant to Section 5.12.
     Section 5.11. Not change the general nature of the business engaged in by
the Company on the Closing Date; nor make any sale or disposition of Capital
Properties which will materially adversely affect the operation of its water
business.

-16-



--------------------------------------------------------------------------------



 



     Section 5.12. Not become a party to any merger or consolidation unless the
corporation resulting from such merger or consolidation is a water utility
authorized to do business in New Hampshire and (i) for twelve consecutive months
out of the fifteen months next preceding the merger or consolidation, the
combined Earnings Available for Interest of the companies which are parties to
the merger or consolidation shall have equalled at least one and one-half
(1-1/2) times the Pro Forma Interest Charges which the resulting or continuing
corporation will be obligated to pay on account of Funded Debt after giving
effect to the merger or consolidation; (ii) the merger or consolidation shall
not result in the resulting or continuing corporation having an amount of Funded
Debt which is in excess of 60% of its Net Amount of Capital Properties;
(iii) after giving effect to such merger or consolidation the Company would be
permitted to incur at least $1.00 of additional Funded Debt under the provisions
of Section 5.2; (iv) at the time of such consolidation or merger and after
giving effect thereto no Event of Default shall have occurred and be continuing;
and (v) if, after giving effect to any such merger or consolidation, there will
be a mortgage on Capital Properties of the resulting corporation securing first
mortgage bonds, concurrently with the consummation of such merger or
consolidation, the resulting corporation shall comply with clause (ii) of
Section 5.4 by delivering to the holders of the Notes then outstanding, in
exchange for their Notes, bonds of the resulting corporation under a mortgage
creating a first and prior lien on substantially all of the Capital Properties
of said resulting corporation to secure such bonds, which bonds and mortgage
shall contain provisions comparable to the provisions of the Notes including the
covenants contained in this Section 5 (allowing for appropriate adjustments in
form and substance to reflect the different nature of the securities).
     Section 5.13. Keep true records and books of account in which full, true
and correct entries will be made of all dealings or transactions in relation to
the business and affairs of the Company, in accordance with such system of
accounts as shall be prescribed by governmental agencies having jurisdiction in
the premises, or, in the absence thereof, in accordance with generally accepted
accounting principles.
     Section 5.14. At all times carry such insurance on the Capital Properties
and against such casualties and losses as is reasonably necessary adequately to
protect it against the hazards and risks to which the Capital Properties and
operations are or may be subject.
     Section 5.15. Maintain, preserve, protect and keep the Capital Properties
in good repair, working order and condition, and from time to time make or cause
to be made all needful and proper repairs, renewals and replacements so that the
business carried on in connection therewith and every portion thereof may be
properly and advantageously conducted at all times, and, upon request of a
majority in principal amount of Notes then outstanding appoint an independent
engineer of recognized standing to inspect the Capital Properties for the
purpose of determining whether they are being maintained in reasonably good
condition, the Company to correct any deficiencies in maintenance reported by
such engineer within a year after such report or such longer time as such
engineer shall determine to be reasonable; provided the Company shall not be
required to make such appointment if, within five years prior to such request,
an independent engineer of recognized standing shall have reported in writing
that the Capital Properties have been maintained in reasonably good condition;
and provided, further, that the Company shall not

-17-



--------------------------------------------------------------------------------



 



be required to make any expenditure for maintenance if it would thereby violate
any applicable law or governmental regulation, order or directive.
     Section 5.16. At its own cost and expense, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
corporate existence and its rights, franchises, licenses and permits.
     Section 5.17. When and as requested by Purchaser, furnish information,
execute and file applications prepared at the expense of Purchaser and otherwise
cooperate in qualifying or registering such principal amount of the outstanding
Notes then held by Purchaser as Purchaser may designate for offer and sale under
the securities or “Blue Sky” laws of such states as Purchaser may designate and
will, in each instance, similarly execute and file and make such statements as
are or may be required by the laws of such states to maintain such qualification
or registration.
     Section 5.18. Pay all issue taxes, if any, payable under any federal or
state law on the original issue of the Notes.
     Section 5.19. Whether or not the transactions herein contemplated shall be
consummated, pay all of the reasonable out-of-pocket expenses of the Purchaser
in connection with the preparation, execution and delivery of this Loan
Agreement and the Notes and the transactions contemplated thereby, including but
not limited to the reasonable charges and disbursements of Chapman and Cutler
LLP, Purchaser’s special counsel, duplicating and printing costs and charges for
shipping the Notes, to Purchaser, and all such expenses relating to any
amendment, waivers or consents pursuant to the provisions hereof, including,
without limitation, any amendments, waivers or consents resulting from any
work-out, restructuring or similar proceedings relating to the performance by
the Company of its obligations under this Loan Agreement and the Notes. The
Company agrees to protect and indemnify Purchaser against any liability for any
and all brokerage fees and commissions payable or claimed to be payable in
connection with the transactions contemplated by this Loan Agreement.
     Section 5.20. Will not enter into or be a party to any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except in the ordinary course of and pursuant to the
reasonable requirements of the Company’s business and upon fair and reasonable
terms no less favorable to the Company than would obtain in a comparable
arm’s-length transaction with a corporation, firm or individual other than an
Affiliate.
     Section 5.21. Furnish Purchaser promptly with the following information:
     A. From time to time, upon request, such information regarding the business
and affairs and financial condition of the Company, and in such detail, as
Purchaser may reasonably request.
     B. Within forty-five days after the close of each of the first three
quarters of its fiscal year, and within one hundred and twenty days after the
close of the fourth

-18-



--------------------------------------------------------------------------------



 



quarter of its fiscal year, the Company’s balance sheet as of the close of such
period, statements of income for the twelve months and for the expired portion
of the fiscal year then ended and statements of cash flows for the portion of
the fiscal year then ended, all certified as complete and correct by the chief
financial or accounting officer of the Company and showing similar figures for
the same period of the preceding year.
     C. As soon as practicable and in any event within one hundred and twenty
days after the close of each fiscal year, copies of the consolidated balance
sheet of Pennichuck and its subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, stockholders’ equity and cash
flows for such year, audited and accompanied by a report thereon by
(i) PricewaterhouseCoopers LLP or some other independent public accounting firm
of recognized national standing or (ii) any other independent public accounting
firm which is satisfactory to the Company and Purchaser (“Accountants”) to the
effect that the consolidated financial statements have been prepared in
accordance with generally accepted accounting principles and present fairly, in
all material respects, the financial condition of Pennichuck and its
subsidiaries and that the examination of such Accountants in connection with
such financial statements has been made in accordance with generally accepted
auditing standards and accordingly includes such tests of the accounting records
and such other auditing procedures as were considered necessary in the
circumstances. The Company will cooperate with the Purchaser to ensure that the
National Association of Insurance Commissioners does not change its rating, due
solely to the lack of acceptable financial statements of the Company including
without limitation, by (i) causing Pennichuck to deliver a guaranty of the
Company’s obligations under this Loan Agreement and the Notes in form and
substance satisfactory to the Purchaser or (ii) providing acceptable financial
statements (including audited financial statements, if necessary) within 60 days
of the Purchaser’s request.
     D. Copies of all such reports and financial statements as it shall send or
make available to its stockholders.
     E. Copies of detailed reports submitted to the Company by the Accountants
in connection with the annual audits of the Company’s books of account.
     F. Copies of the annual report of the Company to the New Hampshire Public
Utilities Commission and when requested by Purchaser copies of all reports and
returns filed by the Company with any governmental department, bureau,
commission or agency and such reasonable information pertaining to the valuation
of Purchaser’s investment as it may from time to time request.
     Section 5.22. Permit Purchaser’s agents and representatives at the expense
of Purchaser to visit any of the Capital Properties and inspect any of the
Company’s books of accounts and discuss the Company’s affairs and finances with
the officers of the Company or the Accountants at such reasonable times and so
often as Purchaser may reasonably desire.

-19-



--------------------------------------------------------------------------------



 



     Section 5.23. Within the periods provided in paragraphs B and C of
Section 5.21, file with Purchaser a certificate of the President or a Vice
President of the Company stating that the Company has kept, observed, performed
and fulfilled each and every covenant contained in this Loan Agreement, and
stating whether there existed at any time during the period covered by the
financial statement, or on the date of the certificate, an Event of Default and
if any Event of Default exists on the date of the certificate, specifying the
nature and period of existence thereof and the action being taken by the Company
with respect thereto, of which the officer so certifying may have knowledge.
     Section 5.24. Company shall immediately notify Purchaser during the term of
the Notes at the address first above written or any substitute address
designated by Purchaser in writing, by certified mail return receipt requested
of any and all (i) Events of Default by Company hereunder or on any other notes
or other loan agreements of the Company and (ii) Events of Default of Company
which are alleged by the holders of the Notes or any of its other notes or other
loan agreements.
     Section 5.25. Within 10 days after the Company becomes aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:
     (A) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date of the
Closing; or
     (B) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (C) any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a material adverse effect.
     Section 6. Representations and Warranties of Purchaser.
     Section 6.1. Purchaser represents and warrants to the Company that it is
acquiring the Notes for investment and has no present intention of making any
disposition of the Notes but subject, nevertheless, to its right to dispose of
all or any part of the Notes if at some future time in its sole discretion it
deems it advisable to do so.

-20-



--------------------------------------------------------------------------------



 



     Purchaser further represents and warrants that either: (i) no part of the
funds to be used by Purchaser to purchase the Notes constitutes assets allocated
to any separate account maintained by Purchaser such that the application of
such funds constitutes a prohibited transaction under Section 406 of ERISA; or
(ii) all or part of such funds constitute assets of one or more separate
accounts maintained by Purchaser, and Purchaser has disclosed to the Company the
names of such employee benefit plans whose assets in such separate account or
accounts exceed 10% of the total assets or are expected to exceed 10% of the
total assets of such account or accounts as of the date of such purchase and the
Company has advised Purchaser in writing (and in making the representations set
forth in this clause (ii) Purchaser is relying on such advice) that the Company
is not a party-in-interest nor are the Notes employer securities with respect to
the particular employee benefit plan disclosed to the Company by Purchaser as
aforesaid (for the purpose of this clause (ii), all employee benefit plans
maintained by the same employer or employee organization are deemed to be a
single plan); or (iii) the source of funds to be used by Purchaser to purchase
the Notes is an “insurance company general account” within the meaning of
Department of Labor Prohibited Transaction Exemption (“PTE”) 95-60 (issued
July 12, 1995) and the purchase of the Notes by Purchaser is eligible for
exemption under, and satisfies the requirements of, PTE 95-60. As used in this
Section 6.1, the terms “separate account”, “party-in-interest”, “employer
securities” and “employee benefit plan” shall have the respective meanings
assigned to them in ERISA.
     Section 6.2. Purchaser represents and warrants to the Company that in
entering into this Loan Agreement it has not relied upon any oral
representations made or given to it by a representative of the Company or by
anyone on the Company’s behalf.
     Section 6.3. Purchaser and any subsequent institutional holder of any Notes
to which this Section applies agrees that in the event it shall sell or transfer
the Notes (i) it will, prior to the delivery of the Notes (unless it has already
done so), make a notation thereon of all principal, if any, prepaid on the Notes
and will also note thereon the date to which interest has been paid on the
Notes, and (ii) it will promptly notify the Company of the name and address of
the transferee of any Notes so transferred and of the amount of prepaid
principal and the date to which interest has been so paid, as so noted. With
respect to any Notes to which this Section applies, the Company shall be
entitled to presume conclusively that the original or such subsequent
institutional holder as shall have requested the provisions of Section 5.1 to
apply to its Notes remains the holder of such Notes until (y) the Company shall
have received notice of the transfer of such Notes, and of the name and address
of the transferee, or (z) such Notes shall have been presented to the Company as
evidence of the transfer.
Section 7. Events of Default.
     Section 7.1. An “Event of Default” under this Loan Agreement shall occur
if: (a) the Company shall fail to make payment of any interest or principal when
due on the Notes; (b) the Company shall fail to make payment of any interest or
principal when due on any other notes of the Company or shall be in default
under any loan agreement related to said other notes; (c) the Company shall fail
to perform any of the covenants set forth in Sections 5.2, 5.6, 5.11 or 5.12;
(d) the Company shall fail to perform any of the other covenants or agreements
set forth in the form of note attached as Exhibit “A” hereto or in this Loan
Agreement and such failure shall not

-21-



--------------------------------------------------------------------------------



 



have been remedied or made good within thirty days after it becomes known to the
Company; (e) any of the representations or warranties contained in this Loan
Agreement shall be false or erroneous; (f) the Company shall become insolvent or
be unable to pay its debts as they mature, or shall admit in writing its
inability to pay its debts as they mature, or shall make a general assignment
for the benefit of creditors or to a representative for creditors (authorized to
liquidate any substantial amount of its property or assets), or shall become or
be adjudicated a bankrupt, or shall apply for or consent to the appointment of a
custodian, receiver or trustee of itself or of all or a major part of its
properties, or if an order for the appointment of such receiver or trustee shall
be made without its consent and such order shall remain unvacated for a period
of sixty days; (g) any judgments, one or more, aggregating an amount in excess
of $100,000 shall be filed against any property or assets of the Company and,
after a period of 60 days, remain unpaid, unvacated, unbonded or unstayed;
(h) the Company voluntarily files or consents to a petition to adjudicate it a
bankrupt or for its reorganization or to effect a plan or other arrangement with
its creditors or files an answer to a creditors’ petition or other petitions
filed against it (admitting the material allegations thereof) for an
adjudication of bankruptcy or for reorganization or to effect a plan or other
arrangement with creditors; or (i) (A) any, Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under section 412 of the Code, (B) a notice of intent to terminate
any Plan shall have been or is reasonably expected to be filed with the PBGC or
the PBGC shall have instituted proceedings under ERISA section 4042 to terminate
or appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (C) the aggregate “amount of unfunded benefit liabilities” (within
the meaning of section 4001 (a)(18) of ERISA) under all Plans subject to Title
IV of ERISA, determined in accordance with Title IV of ERISA, shall exceed
$10,000,000, (D) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability in the nature of a penalty, excise
tax or fine pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (E) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (F) the Company
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company thereunder; and any such event or events described in clauses
(A) through (F) above, either individually or together with any other such event
or events, could reasonably be expected to have a material adverse effect. As
used in Section 7.l(i), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA.
     Section 7.2. In an Event of Default specified in paragraph (a) of
Section 7.1 hereof, by notice to the Company, the holder of any Notes may, and
in each and every Event of Default specified in paragraphs (b) through (e),
inclusive, or paragraph (g) of Section 7.1 hereof, by notice to the Company, the
holder or holders of 25% of the aggregate principal amount of the Notes may,
declare the principal of and all interest then accrued on the Notes to be
immediately due and payable, and when any Event of Default specified in
paragraph (f) or (h) of Section 7.1 hereof has occurred, then the principal of
and all interest then accrued on the above-described Notes plus reasonable
attorneys fees and costs of collection, shall become and be immediately due and
payable, without presentation, demand, protest, notice of protest or other
notice of dishonor of any kind, all of which are hereby expressly waived. Upon
the Notes becoming due

-22-



--------------------------------------------------------------------------------



 



and payable as a result of any Event of Default as aforesaid, the Company will
forthwith pay to the holders of the Notes the entire principal and interest
accrued on the Notes and, to the extent not prohibited by applicable law, an
amount as liquidated damages for the loss of the bargain evidenced hereby (and
not as a penalty) equal to the Make-Whole Amount, determined as of the date on
which the Notes shall so become due and payable. No course of dealing on the
part of the holder or holders of any Notes nor any delay or failure on the part
of any holder of Notes to exercise any right shall operate as a waiver of such
right or otherwise prejudice such holder’s rights, powers and remedies.
     Section 7.3. The provisions of Section 7.2 are subject to the condition
that if the principal of and accrued interest on all or any portion of the
outstanding Notes have been declared immediately due and payable by reason of
the occurrence of any Event of Default described in paragraphs (a) through (e),
inclusive, or paragraph (g) of Section 7.1, the holders of 66-2/3% in aggregate
principal amount of the Notes then outstanding may, by written instrument filed
with the Company, rescind and annul such declaration and the consequences
thereof, provided that at the time such declaration is annulled and rescinded:
(a) no judgment or decree has been entered for the payment of any monies due
pursuant to the Notes or the Loan Agreement; (b) all arrears of interest upon
all of the Notes and all other sums payable under the Notes and under this Loan
Agreement (except any principal or interest on the Notes which has become due
and payable solely by reason of such declaration under Section 7.2 shall have
been duly paid); and (c) each and every other Event of Default shall have been
made good, cured or waived pursuant to Section 9.1; and provided further, that
no such rescission and annulment shall extend to or affect any subsequent Event
of Default or impair any right consequent thereto.
Section 8. General.
     Section 8.1. All determinations of amounts under Sections 4 and 5 of this
Loan Agreement, except as otherwise stated herein, shall be in accordance with
generally accepted accounting principles consistently applied.
     Section 8.2. All representations, covenants, conditions, warranties and
agreements of the Company made herein, or in any certificate delivered hereunder
shall survive the delivery to Purchaser of the Notes and any sale or exchange
thereof.
     Section 8.3. In the event that the sale of the Notes herein contemplated is
not carried out by reason of the inability of the Company (after good faith
efforts) to fulfill any of the conditions specified in Section 3 hereof, neither
Purchaser nor the Company shall be responsible to the other for any damages or
otherwise by reason hereof, except that the Company shall not be relieved of its
obligations under Section 5.19 hereof.
     Section 8.4. This Loan Agreement shall bind and inure to the benefit of the
respective parties hereto, their respective successors and assigns and all
holders from time to time of the Notes issued hereunder.
     Section 8.5. All communications provided for or permitted hereunder shall
be in writing and shall be sent by registered or certified mail or by overnight
air courier, in each case prepaid,

-23-



--------------------------------------------------------------------------------



 



and, if to the Company, shall be addressed to it at its office at 25 Manchester
Street, Merrimack, New Hampshire 03054 or such other address as the Company may
designate to the Purchaser or to subsequent holders of the Notes, and, if to the
Purchaser, addressed to its address which appears on Schedule I to this Loan
Agreement or such other address as the Purchaser or any subsequent holders of
the Notes may designate to the Company in writing.
     Section 8.6. The Company shall cause to be kept at its principal office a
register for the registration and transfer of the Notes, and the Company will
register or transfer or cause to be registered or transferred, as hereinafter
provided and under such reasonable regulations as it may prescribe, any Note
issued pursuant to this Loan Agreement.
     Section 8.7. Upon receipt of evidence satisfactory to the Company of the
loss, theft, mutilation or destruction of any Note, and in the case of any such
loss, theft or destruction upon delivery of a bond of indemnity in such form and
amount as shall be reasonably satisfactory to the Company, or in the event of
such mutilation upon surrender and cancellation of the Note, the Company will
make and deliver without expense to the holder thereof, a new Note, of like
tenor, in lieu of such lost, stolen, destroyed or mutilated Note. If the
Purchaser or any subsequent institutional holder is the owner of any such lost,
stolen or destroyed Note, then the affidavit of an authorized officer of such
owner, setting forth the fact of loss, theft or destruction and of its ownership
of the Note at the time of such loss, theft or destruction shall be accepted as
satisfactory evidence thereof and no further indemnity shall be required as a
condition to the execution and delivery of new Notes other than the written
agreement of such owner to indemnify the Company.
     Section 8.8. Should any part of this Loan Agreement for any reason be
declared invalid, such decision shall not affect the validity of any remaining
portion, which remaining portion shall remain in force and effect as if this
Loan Agreement had been executed with the invalid portion thereof eliminated and
it is hereby declared the intention of the parties hereto that they would have
executed the remaining portion of this Loan Agreement without including therein
any such part, parts, or portion which may, for any reason, be hereafter
declared invalid.
     Section 8.9. This Loan Agreement and the Notes shall be governed and
construed in accordance with New Hampshire law.
Section 9. Amendments to the Loan Agreement.
     Section 9.1. This Loan Agreement, may be amended, and compliance with any
covenant or condition herein set forth may be omitted or waived, by any
agreement supplemental hereto assented to in writing by the Company and the
holder or holders of 66-2/3% in aggregate principal amount of the Notes
outstanding after notice thereof has been mailed at least thirty days previously
to all registered holders of the Notes outstanding on the books of the Company,
except that no such assent shall be effective to change the principal of or the
rate of interest payable on any of the Notes, or to change the date fixed for
the payment of the principal thereof or any premium or interest thereon or to
change the percentage of holders of the Notes required to assent to any
amendment or any provisions of this Section 9.1 unless the holders of 100% of
the Notes then outstanding have assented in writing thereto.

-24-



--------------------------------------------------------------------------------



 



Section 10. Conversion to First Mortgage Bonds.
     Section 10.1. The Company, at its option, may at any time convert the Notes
into first mortgage bonds of the Company of a like principal amount, bearing
interest at the same rate and maturing on the same date as the Notes, provided
that the Company shall, prior to or at the time of such conversion, enter into
an indenture of mortgage with a financial institution organized and doing
business under the laws of the United States or any State or territory thereof
or the District of Columbia and authorized to exercise corporate trust powers,
having a combined capital and surplus of at least $25,000,000 and having its
principal office in the State of Connecticut, Maine, Massachusetts, New
Hampshire, Rhode Island or Vermont, as Trustee for the holders of said bonds,
which indenture shall convey to such trustee a first mortgage lien in all of the
Capital Properties of the Company (including any after-acquired Capital
Properties) as security for the payment of said bonds and the performance by the
Company of its obligations under said indenture. Said first mortgage bonds and
indenture of mortgage shall contain terms and covenants substantially the same
as the Notes and this Loan Agreement, respectively, including the covenants
contained in Section 5 hereof (allowing for differences in form and minor
substance and with appropriate adjustments to reflect the changed nature of the
securities), shall be in such form and contain such provisions as are acceptable
to Purchaser and as are customary for the first mortgage bonds issued by
corporations in the waterworks business and shall not restrict the Company in
the operations of its business to any substantially greater extent than the
Company was so restricted by the provisions of this Loan Agreement and of the
Notes. Without limiting the generality of the foregoing, (i) said indenture of
mortgage shall permit the issuance of additional first mortgage bonds
thereunder, equally and ratably secured by the lien thereof, to the same extent
as the Company was permitted to issue Funded Debt by the terms of this Agreement
and the Notes, and shall not limit the creation by the Company of indebtedness
other than first mortgage bonds, and (ii) said indenture shall not prohibit
liens on Capital Properties of the Company junior to the lien of said indenture.
     Section 10.2. The Company shall give at least 30 days’ written notice to
the holders of the Note, by registered or certified mail or overnight air
courier, of the effective date of such conversion of the Notes into first
mortgage bonds, specifying such effective date and the principal office of the
trustee at which the Notes shall be exchangeable for first mortgage bonds on and
after such effective date subject to the Purchaser’s acceptance of the
provisions of the indenture of mortgage. First mortgage bonds to be exchanged
for the Notes shall be in fully registered form and shall bear interest from the
date to which interest has been paid on the Notes.
     Section 10.3. Prior to or on the effective date of such conversion, and as
a condition to the effectiveness of such conversion, said indenture of mortgage
shall be duly recorded, and financing statements shall be duly filed in respect
thereof, to the extent required by law to perfect the lien of the mortgage on
the Capital Properties, and the Company shall deliver to the trustee and to each
of the holders of the then unpaid principal of the Notes an opinion of counsel
(who may be outside counsel to the Company and satisfactory to each of the
holders of the Notes) as to the validity and binding effect of said first
mortgage bonds and indenture of mortgage and the title of the Company to its
Capital Properties free and clear of all encumbrances except those permitted by
said indenture and such other matters as the holders of the Notes may reasonably
request. The holders of the Notes, at the election of 66-2/3% in aggregate
principal amount of

-25-



--------------------------------------------------------------------------------



 



the Notes outstanding, may be represented by such special counsel as they shall
select and the reasonable charges and disbursement of such special counsel shall
be paid for by the Company. On and after the effective date of such conversion,
the Notes shall be deemed to have been converted into first mortgage bonds,
whether or not the holders of the Notes have surrendered the Notes in exchange
for first mortgage bonds, and the indenture of mortgage shall for all purposes
be deemed to have been substituted for and to have superseded this Loan
Agreement.

-26-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please sign the
enclosed counterpart hereof, whereupon this Loan Agreement and Purchaser’s
acceptance thereof shall constitute a binding agreement between the Company and
Purchaser.

            Very truly yours,

Pennichuck Water Works, Inc.
      By   /s/ William D. Patterson         Its Vice President and CFO   

     Accepted and agreed to as to Sections 3.5, 5.4 and 5.11 and warranted as to
Sections 4.2, 4.5, 4.6, 4.7, 4.8 and 4.19.

            Pennichuck Corporation
      By   /s/ William D. Patterson         Its Vice President and CFO   

     American United Life Insurance Company hereby accepts and agrees to this
Loan Agreement as of March 4, 2005.

            American United Life Insurance Company
      By   /s/ Kent R. Adams         Name:   Kent R. Adams        Title:   Vice
President Fixed Income Securities   

-27-



--------------------------------------------------------------------------------



 



     Schedule I

      Name and Address   Principal Amount of Purchaser   of Note to be Purchased
American United Life
    Insurance Company
Post Office Box 368
Indianapolis, Indiana 46206
Attention: Securities Department
  $5,000,000
 
   
Payments
   
 
   
All payments on or in respect of the Notes to be by Bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Pennichuck Water Works, Inc., 5.00% Senior Notes due 2010, PPN 70825 @ AD 6,
principal, premium or interest”) to:
   
 
   
Bank of New York
Attention: P&I Department
One Wall Street, 3rd Floor, Window A
New York, New York 10286
ABA #021000018
Account Number: 186683, BNF:IOC566
   
 
   
Notices
   
 
   
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
   
 
   
Name of Nominee in which Notes are to be issued: None
   
 
   
Taxpayer I.D. No. 35-0145825
   

 



--------------------------------------------------------------------------------



 



Pennichuck Water Works, Inc.
Note Due March 4, 2010

No.                        $                              Dated
                    , 20__   Due March 4, 2010

          On March 4, 2010, Pennichuck Waterworks, Inc., a New Hampshire
corporation (hereinafter referred to as the “Company”), for value received,
hereby promises to pay to                                          (hereinafter
referred to as the “Payee”), or registered assigns, at the office of the Company
in Nashua, New Hampshire, upon presentation and surrender of this Note not later
than March 4, 2010,                                 Dollars
($                    ), in such coin or currency of the United States of
America as at the time of payment is legal tender for the payment of public and
private debts and, until such principal sum is fully paid, to pay interest
thereon (computed on the basis of a 360-day year of twelve 30-day months) from
March 4, 2005 at the rate of 5.00% per annum at said office of the Company, in
like coin or currency, semiannually on the fourth day of each March and
September after the date hereof commencing with the fourth day of September next
succeeding the date hereof. In lieu of the rate of interest of 5.00%, the
Company agrees to pay interest on overdue principal and premium, if any, and (to
the extent legally enforceable) on any overdue installment of interest at the
rate of 6.00% per annum after maturity, whether by acceleration or otherwise,
until paid.
          This Note is issued pursuant to the terms of a loan agreement dated as
of March 4, 2005 (hereinafter referred to as the “Loan Agreement”), between the
Company and American United Life Insurance Company, providing for the issuance
of Notes in an aggregate principal amount of $5,000,000, and is subject to all
the applicable provisions of the Loan Agreement. This Note and the holder hereof
are entitled equally and ratably with the holders of any other Note outstanding
under the Loan Agreement to all benefits and security provided for thereby or
referred to therein, to which Loan Agreement reference is hereby made for the
statement thereof. Reference herein to the Loan Agreement shall not impair the
obligation of the Company to pay the principal and interest on this Note, which
obligation is absolute and unconditional.
          Subject to the terms of Section 1.2 of the Loan Agreement, the Payee
may surrender this Note, prior to maturity or prepayment thereof, at the
Company’s office in Nashua, New Hampshire, in exchange for an equal principal
amount of registered notes of other denominations.
          This Note is not subject to prepayment or redemption at the option of
the Company prior to its expressed maturity date except on the terms and
conditions and in the amounts and with the premium, if any, set forth in the
Loan Agreement.
          This Note is registered on the books of the Company and is
transferable only by surrender thereof at the principal office of the Company
duly endorsed or accompanied by a written instrument of transfer duly executed
by the registered holder of this Note or its attorney
Exhibit A
(to Loan Agreement)

 



--------------------------------------------------------------------------------



 



duly authorized in writing. Payment of or on account of principal and interest
on this Note shall be made only to or upon the order in writing of the
registered holder.
          Presentation, demand, protest, notice of protest or other notice of
dishonor of any kind upon any default of the terms of this Note, or the terms of
the Loan Agreement, are hereby expressly waived.

            Pennichuck Waters Works, Inc.
      By           Its President   

           This Note is not registered under the Securities Act of 1933, as
amended. No resale or transfer of this Security can be made without registration
or exemption from the registration requirements of said Securities Act.

A-2



--------------------------------------------------------------------------------



 



     Description of Debt and Leases

1.   Short Term Debt of the Company outstanding on March 1, 2005 was as follows:
      Intercompany short-term debt not in excess of $5,400,000 payable to
Pennichuck (the parent corporation) at a rate specified in the amended and
Restated Revolving Credit Promissory Note dated March 29, 2004.   2.   Funded
Debt of the Company, except for the unsecured 9.10% note due April 1, 2005,
outstanding on March 1, 2005 was as follows:

  (a)   Notes, bonds and other securities:

              (i)   Unsecured 7.4% note due March 1, 2021 issued under a
March 1, 1996 loan agreement   $ 8,000,000                 (ii)   Unsecured New
Hampshire State Revolving Fund 3.80% note due May 1, 2022   $ 384,000          
      (iii)   Unsecured New Hampshire State Revolving Fund Loans 2.315% note due
April 1, 2013   $ 121,000                 (iv)   7.99% automobile loan due
September 30, 2007   $ 7,000                 (v)   Secured 5.00% note due
October 1, 2005   $ 18,000                 (vi)   Unsecured Industrial
Development Authority 1988 Revenue Bond, 7.50% due July 1, 2018   $ 910,000    
            (vii)   Unsecured New Hampshire Business Finance Authority 1997
Revenue Bond, 6.30% due May l, 2022   $ 4,000,000                 (viii)  
Unsecured New Hampshire Business Finance Authority 2005 Revenue Bond, Series A,
4.70%, due January 1, 2035   $ 1,830,000                 (ix)   Unsecured New
Hampshire Business Finance Authority 2005 Revenue Bond, Series B, 4.60% due
January 1, 2030   $ 2,345,000                 (x)   Unsecured New Hampshire
Business Finance Authority 2005 Revenue Bond, Series C, 4.50% due January 1,
2025   $ 1,205,000                            
Total Bonds and Notes
  $ 18,820,000              

Exhibit B
(to Loan Agreement)

 



--------------------------------------------------------------------------------



 



  (b)   Guaranteed obligations: None.     (c)   Capitalized Leases: None.

B-2



--------------------------------------------------------------------------------



 



Description of Pennichuck Properties
          The following watershed land currently owned by Pennichuck
Corporation:
          Lot 118, consisting of approximately 124 acres, located on Manchester
Street and Old Harris Road in Nashua, New Hampshire, south of the so-called
Harris Pond and south and west of the so-called Pennichuck Brook as shown on a
plan of land entitled “Consolidation and Subdivision Plan, Henri Bourque
Highway, Nashua, New Hampshire”, dated June 23, 1986, prepared by Allan H.
Swanson, Inc.
Exhibit C
(to Loan Agreement)

 